Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 16, 2017                                                                                   Stephen J. Markman,
                                                                                                                Chief Justice

  155709 & (65)                                                                                            Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                         Kurtis T. Wilder,
  BILLY ROWE and ROBIN ROWE,                                                                                         Justices
           Plaintiffs-Appellees/
           Cross-Appellants,
  v                                                                SC: 155709
                                                                   COA: 332566
                                                                   Calhoun CC: 2013-001488-NO
  DETECTIVE/SERGEANT RONALD
  AINSLIE,
           Defendant,
           Cross-Appellee,
  and
  TROOPER STEVE LAMB,
           Defendant,
  and
  TROOPER DENNIS MILBURN,
           Defendant-Appellant/
           Cross-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 21, 2017
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered, and they are DENIED, there being no majority in favor of
  granting leave to appeal or taking other action.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 16, 2017
         t1115
                                                                              Clerk